Citation Nr: 0611890	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and A.L.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.

The appellant and her brother, acting as her power of 
attorney, appeared and gave testimony before RO personnel in 
October 2001 and before the undersigned Veterans Law Judge at 
a video hearing in July 2002.  Transcripts of both hearings 
are of record.

This claim was previously before the Board in November 2003 
and January 2005, but was remanded on both occasions for 
further development.  The requested development has been 
completed, and the case has been returned for appellate 
consideration.  

Testimony at the July 2002 hearing served to raise the issue 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for the veteran's death.  This 
issue was referred to the RO for appropriate action in a 
January 2005 remand.  A January 2006 document notes that a 
decision on this issue was deferred.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for undifferentiated type schizophrenic 
reaction, evaluated as 50 percent disabling; left leg 
amputation, evaluated as 40 percent disabling; the residuals 
of a shell fragment wound to muscle group XI, evaluated as 20 
percent disabling; scars of the posterior of the right leg, 
evaluated as 10 percent disabling; and osteomyelitis, 
amputation, evaluated as zero percent disabling; with a 
combined evaluation of 80 percent effective from March 1980.  

2.  The veteran's death certificate shows that he died on 
January [redacted], 2001; the cause of death was osteomyelitis sacral 
ulcer, due to chronic obstructive pulmonary disease.  

3.  A service connected disease or disability did not cause 
or contribute to the cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred due to 
active service, nor was it etiologically related to the 
veteran's service connected disability.  38 U.S.C.A. §§ 1312, 
5107(b) (West 2002); 38 C.F.R. § 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO provided VCAA notice by letter dated in 
February 2004 and January 2005.  The January 2005 notice told 
the appellant what evidence was needed to substantiate the 
claim for service connection for the cause of the veteran's 
death.  The appellant was also informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with her authorization VA would obtain 
private medical records on her behalf or she could submit the 
records.  Finally, the letter notified the appellant that if 
she had any evidence or information in her possession that 
she believed would support her claim, she should submit it.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in December 
2005, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).
      
Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection for the cause of the 
veteran's death.  However, as the appellant's claim is being 
denied and no effective date will be assigned, the failure to 
provide the appellant with this information cannot possibly 
result in any harm to her claim.  A percentage rating is not 
assigned when compensation is paid for the cause of death, 
thus that element of Dingess notice is not implicated in this 
case.  38 U.S.C.A. § 1311 (West 2002 & Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  VA has obtained a medical opinion.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The appellant contends that the veteran's service connected 
disabilities, particularly his left leg amputation, resulted 
in his death.  She argues that the veteran was bedridden 
during his final years as a result of his leg disability.  
She notes that he developed an ulcer of the lower back, and 
that this ulcer became infected and led to his death.  The 
appellant believes that but for the veteran's service 
connected disabilities, he would not have developed the ulcer 
that led to his death. 

The veteran's death certificate shows that he died on January 
[redacted], 2001, at a VA medical center.  The cause of death was 
osteomyelitis sacral ulcer, due to chronic obstructive 
pulmonary disease.  An autopsy was not performed. 

At the time of the veteran's death, service connection was in 
effect for undifferentiated type schizophrenic reaction, 
evaluated as 50 percent disabling; left leg amputation, 
evaluated as 40 percent disabling; the residuals of a shell 
fragment wound to muscle group XI, evaluated as 20 percent 
disabling; scars of the posterior of the right leg, evaluated 
as 10 percent disabling; and osteomyelitis, amputation, 
evaluated as zero percent disabling.  A combined evaluation 
of 80 percent disabling was in effect from March 1980.  

VA hospital records dated September 2000 note that the 
veteran was a patient at a nursing home.  He had a past 
medical history significant for multi-farct dementia, 
paranoid schizophrenia, a remote left-sided cerebrovascular 
accident and seizure disorder.  The veteran had been 
experiencing a changing mental status over the last week 
prior to admission.  On examination, the left side of the 
veteran's body was significant for a left below the knee 
amputation with a well-healed stump and a healing ulcer on 
the stump.  During the veteran's hospital course, he was 
noted to have been admitted with a history of decreased 
intake of food, but his appetite was good during 
hospitalization.  He was moderately dehydrated, with mild 
anemia.  

Nursing notes show that the veteran had a small stage 1 ulcer 
on the coccyx, with no drainage, on September 6, 2000.  
September 10, 2000 records note that the coccyx area was 
reddened, and medication was applied.  

The diagnoses at discharge from the September 2000 VA 
hospitalization included urinary tract infection, 
dehydration, anemia, and mental status change.  

The veteran was admitted to a private hospital on November 6, 
2000.  The principal diagnosis was a stage IV infected sacral 
decubitus ulcer with osteomyelitis of the coccyx.  Secondary 
diagnoses included multi-infarct dementia, chronic 
obstructive pulmonary disease, seizure disorder by history, 
hypertension by history, status post left below knee 
amputation, probable old left cerebrovascular accident, 
malnutrition, and probable osteomyelitis of the sacrum.  

The private medical records include the veteran's recent 
medical history, which showed that he was admitted to a 
nursing home in approximately September 2000.  His 
disabilities were listed, and he was noted to be demented.  
Over the next two months, the veteran was noted to have 
developed a small but enlarging ulcer of the midline sacral 
area.  This ulcer eventually began to show signs of 
discharge, and was eventually cultured and treated.  
Antibiotics were attempted at the nursing home, but it was 
discovered that the ulcer was becoming increasingly infected 
secondary to discharge from the anus, which was contaminating 
the ulcer site.  During the hospitalization, a diverting 
colostomy was performed to divert contamination from the 
wound surface.  

The nursing notes show that the veteran was treated for his 
ulcer and dementia on a daily basis.  Admission records 
indicate that the reason for the consultation was the stage 
III sacral decubitus with foul smelling discharge.  
Additional admission records describe this as a "pressure" 
ulcer.  A culture study dated November 15, 2000 noted the 
presence of rare methicillin resistant staphylococcus aureus, 
and three other rare organisms.  

The veteran was discharged from the private hospital on 
November 20, 2000.  The principal diagnosis was stage IV 
infected sacral decubitus ulcer with osteomyelitis of the 
coccyx.  The secondary diagnoses included multi farct 
dementia, chronic obstructive pulmonary disease, seizure 
disorder by history, hypertension by history, old status post 
left below knee amputation, probable old left cerebrovasular 
accident, malnutrition, and osteomyelitis of the sacrum.  

VA hospital records show that the veteran entered a VA 
facility on November 21, 2000.  He was admitted with a stage 
IV sacral decubitus ulcer.  There was also a concern for 
infection at that site.  The veteran was noted to have had a 
complicated course, and to have been started on intravenous 
antibiotics at the private hospital.  The wound had been 
debrided at the private hospital.  He had also undergone a 
diverting colostomy due to anal fistula.  

Nursing notes dated November 27, 2000 state that while the 
veteran was a patient in his nursing home, he developed a 
sacral ulcer with an anal fistula.  This led to the 
hospitalization at the private facility prior to the transfer 
to the VA hospital. 

During the veteran's current VA hospitalization, he was 
frequently combative and required continuous restraint.  He 
was followed by plastic surgery, and there was moderate 
improvement of the sacral ulcer.  The veteran was begun on a 
different antibiotic therapy.  He eventually developed a 
fever and was placed on oxygen.  The veteran ceased breathing 
on January [redacted], 2001.  Pneumonia was believed to be a possible 
cause of death.  

At the July 2002 hearing, the appellant and her brother, A.L. 
offered testimony pertaining to her claim.  The brother 
testified that the veteran had been placed in a VA contract 
nursing home.  His initial trip to a VA hospital and return 
to the nursing home was noted.  However, the nursing home 
informed him that the veteran required further medical 
treatment, so it was arranged for him to go to a private 
hospital.  There, a surgeon told A.L. that the veteran had 
been neglected, that he had a stage IV ulcer, and that he 
would die if he did not have immediate surgery.  The veteran 
underwent one surgery, which was followed by another surgery 
for the colostomy bag.  The appellant and A.L. argued that 
the ulcer which led to the veteran's death developed as a 
result of negligence on the part of the VA.  See Transcript.  

In November 2005, an opinion was received from a VA 
physician.  The physician noted that he was to review the 
medical records and offer an opinion as to whether the 
veteran's service connected disabilities, including residuals 
of shell fragment wounds and left leg amputation, caused or 
contributed to the veteran's death from a sacral decubitus 
ulcer with osteomyelitis.  The claims folder was available 
and reviewed.  It was noted that extensive medical records 
were available from the private hospital.  The veteran had 
been discharged alive to a VA hospital in November 2000, and 
the examiner noted that he did not see any additional records 
related to this hospitalization.  However, the examiner 
stated that in spite of the absence of these records, he was 
confident in stating that the veteran's service connected 
disabilities did not result in the veteran's death.  The 
veteran died as a direct consequence of the sacral decubitus 
ulcer with osteomyelitis that was caused because the veteran 
was bedridden from his dementia.  The cause of the dementia 
was multiple cerebral vascular infarcts.  This condition was 
unrelated to any of the veteran's service connected 
disabilities.  

The Board finds that entitlement to service connection for 
the cause of the veteran's death is not warranted.  The 
veteran's death certificate states that he died as a result 
of a sacral ulcer with osteomyelitis, due to chronic 
obstructive pulmonary disease.  The evidence does not show 
that the ulcer which resulted in the death of the veteran was 
caused by any of his service connected disabilities.  

The appellant contends that the veteran was bedridden as a 
result of his service connected left leg amputation.  
However, both VA and private hospital records show that the 
veteran was under treatment for dementia as a result of 
multiple infarcts.  While his left leg amputation was 
certainly noted as part of his medical history, there is not 
a single reference in ether the VA or private medical records 
to suggest that the veteran had been confined to bed due to 
this disability.  

An opinion was obtained from a VA physician in November 2005.  
This physician reviewed the veteran's medical records and 
determined that the veteran had been bedridden due to his 
dementia.  The physician added that the ulcer which led to 
the veteran's death had developed as a result.  There is no 
contrary medical opinion contained in the claims folder.  The 
Board notes that the appellant sincerely believes that the 
veteran was bedridden as the result of his left leg 
amputation, but she is not a physician, and is not qualified 
to express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Both private and VA medical records report that the veteran 
was hospitalized and bedridden as a result of dementia due to 
multiple infarcts.  They do not indicate that the service 
connected amputation or other service connected disabilities, 
caused or contributed to the veteran being bedridden or 
developing the fatal sacral ulcer and osteomyelitis.  The 
only competent medical opinion found that the veteran's 
service connected disabilities were not the reason he was 
bedridden and developed the ulcer.  As such, the 
preponderance of the evidence is against the claim and it 
must be denied.  38 U.S.C.A. § 5107(a) (West 2002).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


